The opinion of the Court was. delivered by
Mr. Justice Fraser.
The appellants make this statement of the case:
“The petition for mandamus herein was served upon defendants, the Langley Mills, manufacturing corporation of South Carolina, and George W. Spofford, its vice president, on June 3, 1921. The petitioners are stockholders in said corporation and asked mandamus to compel defendants to bring certain books and records of the corporation from its office in New York to its office at Langley, S. G, designated in its charter as its principal place of business in South Carolina, so petitioners could make examination of all the books and records at Langley. The corporation kept an office at Langley and one in New York, and certain of its books.and records at each of these two offices, and does not- dispute petitioners’ right as stock*195holders to inspection of all its books and records, but requested petitioners to make the desired examination at both said places, Langley and New York. Petitioners insist that it is their right to have all books and records brought to Langley, ‘for full and covenient inspection by them at Langley. This alleged right is disputed. The hearing was before Judge Rice at Aiken, S. C., on July 6, 1921, upon the verified petition and return, and additional affidavits by both parties, and decree was filed November 9, 1921, ordering defendants to bring from New York to Langley all the books, records, contracts, and correspondence files of' the corporation, ‘to be kept open to inspection of any stockholder at all times’ at Langley, S. C., and granted a writ of mandamus to compel performance of the requirements of the decree. The appeal is from this decree.”
Let the decree be reported.
Judge Rice held that the right to inspect the books is a legal right; that tO' require the petitioners to go to New York was practically to deny the right of inspection; that the books kept in New York are necessary to a full exercise of the right of inspection, and ordered the books to be brought to Langley, S. C.
I. The appellants’ first contention is that the right to inspect the books is a qualified right, i. e., the inspection must be made at a proper time, in a proper manner, and with a proper motive. Appellants say that is the common law, and our statute has not changed the common law. Our Statute Code, 1912, Vol. I, § 2855, reads:
“The. books of any corporation organized ' under this article shall be open to the inspection of any stockholder at any and all times.” (Italics -ours.)
It is difficult to see how the full right of inspection could have been more fully and clearly stated. This point cannot be sustained.
*196II. .The appellants claim that his' Honor held that the issuance of the mandamus was a legal right, and he should have held that it was a matter of discretion. That his Honor erred in not exercising his discretion. In this appellant is mistaken. His Honor held that the right to inspect is a legal right; that this legal right was denied by keeping the books in New Yorkj and he, therefore, issued the mandamus. His Honor may not have used the term “discretion,” but the order shows an exercise, and a very proper exercise, of his discretion.
The judgment is affirmed.
Mr. Citiee Justice Gary concurs.
Mr. Justice Marion concurs' in the result.